DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2021 was filed after the mailing date of the Non-final office action on 12/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
	Claims 1-20 are examined as follows.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or 


Claims 1-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over US 4514243 A  to Moore et al. (“Moore”).

Regarding claim 1, Moore discloses, a method, comprising:
inserting a connecting mechanism (see threaded steel plug 33 in Fig. 2 which is inserted into core 12 of the tire tread stock 10) into a first body and a second body (see annotated Fig. 2), wherein the connecting mechanism (33) comprises a ferrous material (see threaded steel plug 33, wherein it is known that steel is an alloy of iron, and iron is ferrous material, and also disclosed in Col. 4 lines 54-64 “The plug and/or its coating must be ferromagnetic so that when subjected to an alternating magnetic field, enough transient heat is generated to make a thermal or fusion bond with the core 12.  We contemplate that the plug could be aluminum or nylon with ridges or threads coated with linear polyethylene or other suitable plastic which is filled with gamma Fe.sub.2 O.sub.3 or Fe.sub.3 O.sub.4 or CrO.sub.3 or other metallic oxides or materials which are ferromagnetic susceptors”) and is configured to be heated by electromagnetic radiation received from a radiation source (disclosed in Col. 4 lines 66-68, and Col. 5 lines 1-5 “The alternating magnetic field provided by induction heating ranges in frequency from 450 kilohertz (0.45 megahertz) to 5000 megahertz.  It is important that the field provide enough heat energy in a short time to fuse the coating and bond it to the core without liquefying and heating too much adjacent material”); and
heating the connecting mechanism (33) using the electromagnetic radiation from the radiation source (disclosed in Col. 4 lines 66-68, and Col. 5 lines 1-5) to melt portions of the first body and the second body adjacent to the connecting mechanism (see Fig. 3), wherein melting of (see Fig. 3 and disclosed in Col. 4 lines 26-33 “Preferably, sufficient heat is provided from the plug 33 to fuse the core 12 across the plane of the abutted end faces 36 thereof (FIG. 3).  It will thus be understood that the joint in the finished product includes fusion of the original core material across the plane of the end joint 36 as well as fusion of any material 35 originally covering the plug 33 to the surrounding inner surfaces 34 of the core 12”).

    PNG
    media_image1.png
    227
    755
    media_image1.png
    Greyscale

Regarding claim 2, Moore discloses,  moving the radiation source (disclosed in Col. 4 lines 66-68, and Col. 5 lines 1-5) across the first body and the second body (see annotated Fig. 2) based on a desired heat profile and location of the connecting mechanism (it is noted that the claim does not explicitly disclose a specific structure that is used to perform the function “moving the radiation source”, therefore, under a broadest reasonable interpretation (BRI), it is construed that the radiation source is moved by operator or by any kind of mechanism, as long as, the radiation source is provided to the joint).

Regarding claim 3, Moore discloses, moving the first body and the second body across the radiation source (disclosed in Col. 4 lines 66-68, and Col. 5 lines 1-5) based on a desired heat profile and location of the connecting mechanism (it is noted that the claim does not explicitly disclose a specific structure that is used to perform the function “moving the first body and the second body across the radiation source”, therefore, under a broadest reasonable interpretation (BRI), it is construed that the first body and the second body are moved across the radiation source by operator or by any kind of mechanism, as long as, the first body and the second body are provided across the radiation source).

Regarding claim 4, Moore discloses, positioning the radiation source adjacent to the connecting mechanism for delivering heat to the connecting mechanism (see Fig. 3 and disclosed in Col. 4 lines 26-33 “Preferably, sufficient heat is provided from the plug 33 to fuse the core 12 across the plane of the abutted end faces 36 thereof (FIG. 3).  It will thus be understood that the joint in the finished product includes fusion of the original core material across the plane of the end joint 36 as well as fusion of any material 35 originally covering the plug 33 to the surrounding inner surfaces 34 of the core 12”).

Regarding claim 5, Moore discloses, the connecting mechanism (33) is a metal screw (see Fig. 2).

Regarding claim 6, Moore discloses, the connecting mechanism (33) is a ferrous rod (see threaded steel plug 33, wherein it is known that steel is an alloy of iron, and iron is ferrous material, and also disclosed in Col. 4 lines 54-64 “The plug and/or its coating must be ferromagnetic so that when subjected to an alternating magnetic field, enough transient heat is generated to make a thermal or fusion bond with the core 12.  We contemplate that the plug could be aluminum or nylon with ridges or threads coated with linear polyethylene or other suitable plastic which is filled with gamma Fe.sub.2 O.sub.3 or Fe.sub.3 O.sub.4 or CrO.sub.3 or other metallic oxides or materials which are ferromagnetic susceptors”).

Regarding claim 7, Moore discloses, wherein the connecting mechanism (33) is inserted into aligned openings (see bores 30) in the first body and the second body (see Fig. 2).

Regarding claim 8, Moore discloses, wherein the first body and the second body are non-ferrous (disclosed Col. 2 lines 67-68 “The core 12 is preferably a semirigid, thermoplastic, polymeric material such as gas phase, low density polyethylene with a mineral fiber reinforcement loading of about 15% for improved mechanical properties, particularly creep resistance”).

Regarding claim 9, Moore discloses, wherein the first body comprises a carbon fiber component (disclosed Col. 2 lines 67-68 “The core 12 is preferably a semirigid, thermoplastic, polymeric material such as gas phase, low density polyethylene with a mineral fiber reinforcement loading of about 15% for improved mechanical properties, particularly creep resistance”).

Regarding claim 10, Moore discloses, the second body comprises a plastic component (disclosed Col. 2 lines 67-68 “The core 12 is preferably a semirigid, thermoplastic, polymeric material such as gas phase, low density polyethylene with a mineral fiber reinforcement loading of about 15% for improved mechanical properties, particularly creep resistance”).

Regarding claim 11, Moore discloses, wherein melting of the portion of the first body attaches (see Fig. 3 and disclosed in Col. 4 lines 26-33 “Preferably, sufficient heat is provided from the plug 33 to fuse the core 12 across the plane of the abutted end faces 36 thereof (FIG. 3).  It will thus be understood that the joint in the finished product includes fusion of the original core material across the plane of the end joint 36 as well as fusion of any material 35 originally covering the plug 33 to the surrounding inner surfaces 34 of the core 12”).

Regarding claim 12, Moore discloses, a system (see Fig. 2) comprising:
a radiation source configured to emit electromagnetic radiation (disclosed in Col. 4 lines 66-68, and Col. 5 lines 1-5 “The alternating magnetic field provided by induction heating ranges in frequency from 450 kilohertz (0.45 megahertz) to 5000 megahertz.  It is important that the field provide enough heat energy in a short time to fuse the coating and bond it to the core without liquefying and heating too much adjacent material”); and 
a connecting mechanism (see threaded steel plug 33 in Fig. 2 which is inserted into core 12 of the tire tread stock 10) configured to be inserted into a first body and a second body for adhering the first body to the second body (see Fig. 2),
wherein the connecting mechanism (33) comprises a ferrous material (see threaded steel plug 33, wherein it is known that steel is an alloy of iron, and iron is ferrous material, and also disclosed in Col. 4 lines 54-64 “The plug and/or its coating must be ferromagnetic so that when subjected to an alternating magnetic field, enough transient heat is generated to make a thermal or fusion bond with the core 12.  We contemplate that the plug could be aluminum or nylon with ridges or threads coated with linear polyethylene or other suitable plastic which is filled with gamma Fe.sub.2 O.sub.3 or Fe.sub.3 O.sub.4 or CrO.sub.3 or other metallic oxides or materials which are ferromagnetic susceptors”) and is further configured to be heated from the electromagnetic radiation of the radiation source to melt portions of the first and second body adjacent to the connecting mechanism (disclosed in Col. 4 lines 66-68, and Col. 5 lines 1-5) to melt portions of the first body and the second body adjacent to the connecting mechanism (see Fig. 3), wherein melting of the portions of the first body and the second body adhere the first body to the second body (see Fig. 3 and disclosed in Col. 4 lines 26-33 “Preferably, sufficient heat is provided from the plug 33 to fuse the core 12 across the plane of the abutted end faces 36 thereof (FIG. 3).  It will thus be understood that the joint in the finished product includes fusion of the original core material across the plane of the end joint 36 as well as fusion of any material 35 originally covering the plug 33 to the surrounding inner surfaces 34 of the core 12”), and
wherein the connecting mechanism (33) is further configured to adhere the first body to the second via the melted portions of the first body and the second body (disclosed in Col. 4 lines 66-68, and Col. 5 lines 1-5) to melt portions of the first body and the second body adjacent to the connecting mechanism (see Fig. 3), wherein melting of the portions of the first body and the second body adhere the first body to the second body (see Fig. 3 and disclosed in Col. 4 lines 26-33).

Regarding claim 13, Moore discloses, wherein first body and the second body are non-ferrous (disclosed Col. 2 lines 67-68 “The core 12 is preferably a semirigid, thermoplastic, polymeric material such as gas phase, low density polyethylene with a mineral fiber reinforcement loading of about 15% for improved mechanical properties, particularly creep resistance”).

Regarding claim 15, Moore discloses, wherein the radiation source is stationary relative to the (disclosed in Col. 4 lines 66-68, and Col. 5 lines 1-5 “The alternating magnetic field provided by induction heating ranges in frequency from 450 kilohertz (0.45 megahertz) to 5000 megahertz.  It is important that the field provide enough heat energy in a short time to fuse the coating and bond it to the core without liquefying and heating too much adjacent material”).

Regarding claim 16, Moore discloses, wherein the connecting mechanism is configured to expand upon receiving the electromagnetic radiation for melting the portions of the first body and the second body (see Fig. 3 and disclosed in Col. 4 lines 26-33 “Preferably, sufficient heat is provided from the plug 33 to fuse the core 12 across the plane of the abutted end faces 36 thereof (FIG. 3).  It will thus be understood that the joint in the finished product includes fusion of the original core material across the plane of the end joint 36 as well as fusion of any material 35 originally covering the plug 33 to the surrounding inner surfaces 34 of the core 12”).

Regarding claim 17, Moore discloses, wherein the first body is configured to attach, via the melted portion of the first body, to the connecting mechanism and the second body (see Fig. 3 and disclosed in Col. 4 lines 26-33 “Preferably, sufficient heat is provided from the plug 33 to fuse the core 12 across the plane of the abutted end faces 36 thereof (FIG. 3).  It will thus be understood that the joint in the finished product includes fusion of the original core material across the plane of the end joint 36 as well as fusion of any material 35 originally covering the plug 33 to the surrounding inner surfaces 34 of the core 12”)

Regarding claim 18, Moore discloses, wherein the first body comprises a carbon (disclosed Col. 2 lines 67-68 “The core 12 is preferably a semirigid, thermoplastic, polymeric material such as gas phase, low density polyethylene with a mineral fiber reinforcement loading of about 15% for improved mechanical properties, particularly creep resistance”).

Regarding claim 19, Moore discloses, a system comprising:
a radiation source  configured to emit electromagnetic radiation (disclosed in Col. 4 lines 66-68, and Col. 5 lines 1-5 “The alternating magnetic field provided by induction heating ranges in frequency from 450 kilohertz (0.45 megahertz) to 5000 megahertz.  It is important that the field provide enough heat energy in a short time to fuse the coating and bond it to the core without liquefying and heating too much adjacent material”); and 
a connecting mechanism (33) configured to be inserted into a first body (see Fig. 2), wherein the connecting mechanism is configured to heat and expand from the electromagnetic radiation from the radiation source and melt a portion of the first body adjacent to the connecting mechanism (see Fig. 3 and disclosed in Col. 4 lines 26-33 “Preferably, sufficient heat is provided from the plug 33 to fuse the core 12 across the plane of the abutted end faces 36 thereof (FIG. 3).  It will thus be understood that the joint in the finished product includes fusion of the original core material across the plane of the end joint 36 as well as fusion of any material 35 originally covering the plug 33 to the surrounding inner surfaces 34 of the core 12”),
wherein the connecting mechanism is configured to attach to the first body via the melted portion of the first body (see Fig. 3 and disclosed in Col. 4 lines 26-33 “Preferably, sufficient heat is provided from the plug 33 to fuse the core 12 across the plane of the abutted end faces 36 thereof (FIG. 3).  It will thus be understood that the joint in the finished product includes fusion of the original core material across the plane of the end joint 36 as well as fusion of any material 35 originally covering the plug 33 to the surrounding inner surfaces 34 of the core 12”); and
wherein the connecting mechanism comprises a ferrous material (see threaded steel plug 33, wherein it is known that steel is an alloy of iron, and iron is ferrous material, and also disclosed in Col. 4 lines 54-64 “The plug and/or its coating must be ferromagnetic so that when subjected to an alternating magnetic field, enough transient heat is generated to make a thermal or fusion bond with the core 12.  We contemplate that the plug could be aluminum or nylon with ridges or threads coated with linear polyethylene or other suitable plastic which is filled with gamma Fe.sub.2 O.sub.3 or Fe.sub.3 O.sub.4 or CrO.sub.3 or other metallic oxides or materials which are ferromagnetic susceptors”) and the first body comprises a non-ferrous material (disclosed Col. 2 lines 67-68 “The core 12 is preferably a semirigid, thermoplastic, polymeric material such as gas phase, low density polyethylene with a mineral fiber reinforcement loading of about 15% for improved mechanical properties, particularly creep resistance”).

Regarding claim 20, Moore discloses, further comprising a second body, wherein the connecting mechanism (33) is configured to be additionally inserted into the second body for melting a portion of the second body, and wherein the connecting mechanism is further configured to attach to the second body via the melted portion of the second body (see Fig. 3 and disclosed in Col. 4 lines 26-33 “Preferably, sufficient heat is provided from the plug 33 to fuse the core 12 across the plane of the abutted end faces 36 thereof (FIG. 3).  It will thus be understood that the joint in the finished product includes fusion of the original core material across the plane of the end joint 36 as well as fusion of any material 35 originally covering the plug 33 to the surrounding inner surfaces 34 of the core 12”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 4514243 A to Moore et al. (“Moore”) in view of US 4418259 A to Lewis (“Lewis”).

Regarding claim 14, Moore substantially discloses all the claimed limitation in claim 12.
However, Moore does not explicitly disclose, wherein the radiation source is mobile and configured to move across the first body and the second body.
Nonetheless, Lewis teaches, wherein the radiation source (see inductor 30) is mobile and configured to move across the first body and the second body (see Fig. 3 and Fig. 4, wherein as shown in FIG. 3, inductor carriage 54 is being moved in direction a from its normal or home position 104 under the influence of cylinder rod 84.  Such movement of carriage 54 along with the sucker rod continues for a preselected period of time until the desired temperature for enlarged area 12 is obtained within predetermined upper and lower tolerances. After the predetermined time interval required to heat enlargement 12 to the desired temperature, drive cylinder 72 is oppositely energized to pull inductor carriage 54 in the opposite direction b back toward home position 104. This aspect of the method is shown in FIG. 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the radiation source of Moore wherein moving the radiation source in combination with moving the first body and the second body as taught and/or suggested by Lewis in order to obtain an extremely effective method for purposes of inductively heating the workpiece to a generally uniform temperature where the at least one enlargement is included along the workpiece length (disclosed in Col. 2 lines 45-50 of Lewis).

Response to Arguments
Applicant’s arguments file on 01/10/2021 have been considered.
With respect to the rejection of claims 1 and 19, under 35 USC 102 of Moore, Applicant argues that the cited reference fail to teach or suggest at least the limitation that, “heating of the connecting mechanism…to melt portions of the first body and the second body…wherein melting of the portions of the first body and the second body adhere the first body and the second body”. The examiner respectfully disagrees with the Applicant’s arguments. Moore discloses, first body 31 (half left core 12 as seen in annotated Fig. 2), second body (half right of core 12 as seen in annotated Fig. 2), and Moore in Col. 4 lines 10-25 further discloses, “the threaded steel plug 33, which is coated with a layer 35 (FIG. 2) of thermoplastic material which is the same as the material of the core 12 or is at least melt-compatible with it, is inserted about half-way into one of the bores 30 (FIG. 2) of the core 12… the zone of the plug 33 is exposed to a high frequency alternating magnetic field so as to heat the plug by induction heating.  The intensity and time period of the exposure to the alternating magnetic field are enough to substantially and transiently fuse the coating 35 to the inner surface 34 of the core 12”. Additionally, in Col. 4 lines 26-33, Moore discloses, “Preferably, sufficient heat is provided from the plug 33 to fuse the core 12 across the plane of the abutted end faces 36 thereof (FIG. 3).  It will thus be understood that the joint in the finished product includes fusion of the original core material across the plane of the end joint 36 as well as fusion of any material 35 originally covering the plug 33 to the surrounding inner surfaces 34 of the core 12”. In other words, when the plug 33 is exposed to a high frequency alternating magnetic field so as to heat the plug by induction heating, not only the coating 35 is melted, the core 12 is also melted because the core 12 and the coating 35 are made of the same material that are at least melt-compatible such that the core 12 and the coating 35 are 
With respect to the rejection of claim 19, under 35 USC 102 of Moore, Applicant further argues that the cited reference fail to teach or suggest at least the limitation that, “the connecting mechanism is configured to …expand from the electromagnetic radiation of the radiation source”. However, in para 0119, the specification of the application states: “Ferrous metal screws (or other fasteners) are placed into prepared holes/openings, and the product is passed by an electromagnetic radiation source that expands the screw, melts the plastic and carbon fiber, and creates a permanent interlocking interface between the carbon fiber material and the device”. Moore discloses, the threaded steel plug 33, wherein it is known that steel is an alloy of iron, and iron is ferrous material, and also discloses in Col. 4 lines 54-64 “The plug and/or its coating must be ferromagnetic so that when subjected to an alternating magnetic field, enough transient heat is generated to make a thermal or fusion bond with the core 12.  We contemplate that the plug could be aluminum or nylon with ridges or threads coated with linear polyethylene or other suitable plastic which is filled with gamma Fe.sub.2 O.sub.3 or Fe.sub.3 O.sub.4 or CrO.sub.3 or other metallic oxides or materials which are ferromagnetic susceptors”. In other words, the plug 33 of Moore is made of the same material (i.e., iron, ferrous material) with the specification, 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761    

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761